UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                                   No. 01-60686
                                 Summary Calendar


                             WILLIE WASHINGTON,

                                                        Plaintiff-Appellant,
                                     versus

                  COMMUNICATION WORKERS OF AMERICA,

                                                Defendant-Appellee.
 _________________________________________________________________

            Appeal from the United States District Court
              for the Southern District of Mississippi
                           (3:00-CV-15-LN)
___________________________________________________________________
                          January 21, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Willie Washington contests, pro se, the adverse summary judgment

on his federal and state law claims.             Washington, an employee of

BellSouth Telecommunications, Inc., brought this action against

Communication   Workers     of    America   (CWA),   claiming:    (1)    racial

discrimination in violation of Title VII of the Civil Rights Act of

1964 and 42 U.S.C. § 1981; (2) breach of a collective bargaining

agreement   between   CWA   and     BellSouth;   and   (3)   negligent   and/or

intentional infliction of emotional distress.

     Summary judgment was granted because: (1) service of process on

an affiliated, but autonomous, local union did not effect service


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
upon CWA; (2) even if CWA was properly served, service was made more

than    120    days   after    the   complaint          was   filed;    and    (3)   in   the

alternative, no genuine issue of material fact remained as to any

claim and CWA was entitled to a judgment as a matter of law.

Washington v. Communication Workers of America, No. 3:00-CV-15-LN, at

3-5 (S.D. Miss. 26 July 2001) (Washington-USDC).

        We review a summary judgment de novo, applying the identical

standard used by the district court.                     Stewart v. Murphy, 174 F.3d

530, 533 (5th Cir.), cert. denied, 528 U.S. 906 (1999).                              Summary

judgment should be granted if “the pleadings, depositions, answers to

interrogatories,         and   admissions          on    file,      together     with     the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as

a matter of law”.        FED. R. CIV. P. 56(c).           “We view the pleadings and

summary       judgment   evidence     in     the   light      most     favorable     to   the

nonmovant.”       Stewart, 174 F.3d at 533.

        In his brief, Washington does not mention, much less challenge

the insufficient service of process ruling.                     Therefore, we need not

address this issue, as we do not “consider issues or arguments not

raised in the appellant’s brief”.                  Blanchard v. Forrest, 71 F.3d

1163,    1169     (5th   Cir.),      cert.    denied,         518    U.S.     1013   (1996).

Accordingly, the summary judgment is

                                                                               AFFIRMED.




                                             2